Title: To James Madison from Carlos Martínez de Yrujo (Abstract), 12 March 1805
From: Yrujo, Carlos Martínez de
To: Madison, James


12 March 1805, Washington. Has received JM’s letter of 28 Feb. informing him that Spanish officers have lately fortified and increased their military posts relative to the limits of Louisiana and that they intend to carry into effect other measures of the same kind. Although he is not informed officially of the said military movements (which undoubtedly occurred within the possessions of the king) he states frankly that it seems to be very probable. Asks JM to bear in mind Pinckney’s conduct in Madrid at the beginning of July 1804 and to recollect his hostile and menacing language when a civil discussion was merely attempted. Suggests JM has also forgotten the abrupt manner in which Pinckney requested his passports in order to depart. If JM compares times and distances, he will realize that the said military movements must have been instigated by the actions of an American government official without which on Spain’s part there would have been only measures of precaution, made indispensable by circumstances. It also pleases JM to mention Pinckney’s 26 Sept. proposition to the Spanish government that no new positions should be taken or military forces increased in the disputed territories east of the Mississippi. JM adds that the propriety of such a course ought to have been felt immediately and produced countermanding orders. Without entering into the observations this comment of JM inspires and without taking into consideration any reasons the Spanish court might have had for not accepting the proposition, he will tell JM that Pinckney’s communications after his conduct in July were, without apparent motive, so different from those that had preceded his demand for the passports, as to have demonstrated a fickleness little calculated to inspire confidence, especially when almost at the same time the court received the news, perhaps with some exaggeration of circumstances, of Nathaniel Kemper’s attempts to excite an insurrection in West Florida whose extent and effects are even now not easily calculated.

JM’s declaration in the same letter that the American government has considered it expedient to adopt provisional measures opposing those military innovations causes him neither surprise nor uneasiness because he has too good an opinion of the members of the administration to suppose that such measures would be of a nature to contradict those principles of moderation and justice by which the administration always seems to be animated. As for that which touches on the disposition of the Spanish government, he knows that the king holds the same friendly sentiments toward the United States and he judges himself authorized to declare that the said Spanish military movements, if they truly exist, do not have as object any hostility towards the United States and that they are probably, if not the consequences of the causes mentioned above, the results of some change in the military system of the Spanish colonies that the well-known change in circumstances may have made necessary. This is a right all nations unquestionably have and one he hopes JM would not wish to dispute with Spain.
Regrets being obliged to make another observation as he would be glad to be able to eliminate all appearance of recrimination. While JM has shown himself so scrupulous in the conservation of a statu quo with which Spain seems not yet to have agreed, it seems that JM loses sight of certain acts of the American government that violate this statu quo in the most obvious way, and that Yrujo has not wanted to bring out until now in order not to augment already existing causes of difference. He means the commission and charge that the American government, without even knowing the true limits of Louisiana, has given to Meriwether Lewis and to Dunbar and Hunter to explore a country in the possession and under the sovereignty of the Spanish king. This violation of territory is also apparent in the travels and astronomical observations that Isaac Briggs, with the approbation of the president and at the expense of the United States, has made through a part of West Florida in order to mark out a road from Washington to New Orleans. JM will say in vain that the U.S. government, considering those territories in dispute, believed itself authorized to sanction these commissions. It is well known that mere pretension does not confer a right and that the rights which actual possession and the true exercise of sovereignty give have been violated in the cases he mentions. It does not then seem correspondent with the rules of justice to exhibit so much sensibility for some military movements, dictated by necessity, and inspired by the conduct of a representative of the United States, when at the same time the rights of Spain have been treated with so little circumspection by sending out those explorers, in large part without Spain’s knowledge and all without its consent.
JM concludes by asking Yrujo to take the most efficacious measures to reestablish things in the statu quo that existed when the United States acquired Louisiana. Although his desire to remove any obstacle whatsoever to good understanding and harmony between the respective governments is the same as he has shown on other occasions, he is obliged to tell JM that it is not accompanied with the authority necessary to accede to JM’s request. The Marquis of Casa Calvo and even the Viceroy of Mexico probably lack the faculties necessary for the same effect, and it is necessary to appeal for any alteration or modification whatsoever to the king, by whose direct orders the supposed military movements must have been executed. Will inform the king promptly of JM’s note and does not doubt that the United States will find in his decision the justice that characterizes him and that he has proven so many times with this country. Will also send a copy of JM’s note again to the Viceroy of Mexico accompanied with explanations and observations that he flatters himself will contribute to the Viceroy’s measures not giving any basis for complaint or offense to the United States.
